EXHIBIT 99.1 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Condensed Consolidated Interim Financial Statements For the three months ended April 30, 2012 and 2011 (Expressed in Canadian Dollars) (Unaudited) 1 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The condensed consolidated interim financial statements condensed consolidated interim financial statements of Coral Gold Resources Ltd. (the “Company”) are the responsibility of the Company’s management. The condensed consolidated interim financial statements are prepared in accordance with International Financial Reporting Standards and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Board of Directors reviews the results of the condensed consolidated interim financial statements prior to approval. The Company’s consolidated financial position as at April 30, 2012, and 2011 and for the periods then ended have not been reviewed or audited. “David Wolfin” “Malcolm Davidson” David Wolfin Malcolm Davidson President & CEO Chief Financial Officer June 28, 2012 June 28, 2012 2 CORAL GOLD RESOURCES LTD. Condensed Consolidated Interim Statements of Financial Position (Expressed in Canadian dollars) (Unaudited) Note April 30, January 31, ASSETS Current assets Cash and cash equivalents $ $ Other amounts receivable Prepaid expenses Exploration and Evaluation Assets 5 Property and Equipment 6 Investments in Related Companies 7 Advances Receivable from a Related Party 11b Reclamation Bonds 8 Total Assets $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Advances payable to related parties 11c Reclamation Provision 12 Deferred Tax Liability Total liabilities EQUITY Share Capital 9 Equity Reserves Accumulated Other Comprehensive Income Accumulated Deficit ) ) Equity Attributable to Equity Holders ofthe Company Equity Attributable to Non-Controlling Interests Total Equity Total Liabilities and Equity $ $ Approved by the Board of Directors: /s/ Louis Wolfin Director /s/ Gary Robertson Director The accompanying notes are an integral part of the condensed consolidated interim financial statements 3 CORAL GOLD RESOURCES LTD. Condensed Consolidated Interim Statements of Operations and Comprehensive Loss For the three months ended April 30, 2012 and 2011 (Expressed in Canadian dollars) (Unaudited) Note Operating and Administrative Expenses Consulting fees $ $ Depreciation Directors’ fees Finance costs 12 Investor relations and shareholder information Legal and accounting Listing and filing fees Management fees Office and miscellaneous Salaries and benefits Share-based payments 10 Travel Loss before other items ) ) Other Income (Expenses) Interest and other income Foreign exchange gain (loss) ) NET LOSS ) ) Other Comprehensive Income (Loss) Unrealized gain (loss) on investment in securities, net of tax 7 ) COMPREHENSIVE INCOME (LOSS) FOR PERIOD $ ) $ Loss per Share - Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of the condensed consolidated interim financial statements 4 CORAL GOLD RESOURCES LTD. Condensed Consolidated Interim Statements of Changes in Equity (Expressed in Canadian dollars) (Unaudited) Reserves Note Number of Common Shares Share Capital Amount Equity Settled Employee Benefits Reserve for Warrants Total Equity Reserves Accumulated Other Comprehensive Income (Loss) Accumulated Deficit Total Equity Balance, January 31, 2011 $ ) $ Common shares issued for cash: Exercise of options 9b - Exercise of warrants Share-based payments 10 - Transfer of reserve on exercise of options and warrants 9b - ) ) ) - - - Transfer of expired options and warrants - - ) ) ) - - Unrealized gain on investment in securities, net of tax 7 - Net loss for the period - ) ) Balance, April30, 2011 $ ) $ Balance, January31, 2012 $ ) $ Common shares issued for cash: Exercise of options - Exercise of warrants - Transfer of reserve on exercise of options and warrants - Share-based payments - Transfer of expired options and warrants - - ) - ) - - Unrealized loss on investment in securities, net of tax 7 - ) - ) Net loss for the period - ) ) Balance, April 30, 2012 $ ) $ The accompanying notes are an integral part of the condensed consolidated interim financial statements 5 CORAL GOLD RESOURCES LTD Condensed Consolidated Interim Statements of Cash Flows For the three months ended April 30, 2012 and 2011 (Expressed in Canadian dollars) (Unaudited) Note CASH PROVIDED BY (USED IN): OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments for non-cash items: Depreciation Share-based payments Foreign exchange loss (gain) ) Finance costs ) ) Net change in non-cash working capital 16 ) INVESTING ACTIVITIES Expenditures on exploration and evaluation assets ) ) Purchase of property and equipment - - Increase in reclamation bond - - ) ) FINANCING ACTIVITIES Issuance of shares for cash, net - Effect of exchange rate fluctuations on cash and equivalents ) Net (decrease) increase in cash and equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ SUPPLEMENTARY CASH FLOW DISCLOSURES Cash paid during the period for: Interest expense $
